


Exhibit 10.27

 

AMENDED AND RESTATED GENERAL CONTINUING GUARANTY

 

This AMENDED AND RESTATED GENERAL CONTINUING GUARANTY (this “Guaranty”), dated
as of December 10, 2010, is executed and delivered by HAWAIIAN HOLDINGS, INC., a
Delaware corporation (“Guarantor”), in favor of WELLS FARGO CAPITAL FINANCE,
INC., a California corporation, as agent for the Lender Group and the Bank
Product Providers (in such capacity, together with its successors and assigns,
if any, in such capacity, “Agent”), in light of the following:

 

WHEREAS, Guarantor, HAWAIIAN AIRLINES, INC., a Delaware corporation
(“Borrower”), the below defined Lenders, and Agent are, contemporaneously
herewith, entering into that certain Amended and Restated Credit Agreement of
even date herewith (as amended, restated, modified, renewed or extended from
time to time, the “Credit Agreement”);

 

WHEREAS, Guarantor is a party to that certain General Continuing Guaranty, dated
as of June 2, 2005 (as amended, restated, supplemented, or otherwise modified
from time to time prior to the date hereof, the “Original Guaranty”), in favor
of Agent;

 

WHEREAS, Guarantor is an Affiliate of Borrower and, as such, will benefit by
virtue of the financial accommodations extended to Borrower by the Lender Group
or the Bank Product Providers; and

 

WHEREAS, in order to induce Agent and the Lenders to enter into the Credit
Agreement and the other Loan Documents and to induce the Lender Group and the
Bank Product Providers to extend the loans and other financial accommodations to
Borrower pursuant to the Loan Documents and the Bank Product Agreements, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the Lender Group and the Bank
Product Providers to Borrower pursuant to the Loan Documents and the Bank
Product Agreements, Guarantor has agreed to (a) amend, restate and modify, but
not extinguish, the Original Guaranty and (b) guaranty the below defined
Guarantied Obligations.

 

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees to
amend and restate the Original Guaranty in its entirety as follows:

 

1.             Definitions and Construction.

 

(a)           Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit
Agreement.  The following terms, as used in this Guaranty, shall have the
following meanings:

 

“Agent” has the meaning set forth in the preamble to this Guaranty.

 

“Borrower” has the meaning set forth in the recitals to this Guaranty.

 

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

 

“Disposition” means any sale, lease or other disposition of Collateral by Agent,
together with any other exercise of secured creditor remedies by Agent in
respect of the Collateral.

 

“Guarantied Obligations” means all of the Obligations (including any Bank
Product Obligations) now or hereafter existing, whether for principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), or otherwise, and any and all expenses (including reasonable
counsel fees and expenses) incurred

 

1

--------------------------------------------------------------------------------


 

by Agent, any other member of the Lender Group, or any Bank Product Provider (or
any of them) in enforcing any rights under this Guaranty.  Without limiting the
generality of the foregoing, Guarantied Obligations shall include all amounts
that constitute part of the Guarantied Obligations and would be owed by Borrower
to Agent, any other member of the Lender Group, or any Bank Product Provider but
for the fact that they are unenforceable or not allowable, including due to the
existence of a bankruptcy, reorganization, other Insolvency Proceeding or
similar proceeding involving Borrower or any other guarantor.

 

“Guarantor” has the meaning set forth in the preamble to this Guaranty.

 

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

 

“Insolvency Proceeding” has the meaning set forth in the Credit Agreement.

 

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

 

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions
thereof (together with their respective successors and assigns).

 

“Obligations” has the meaning set forth in the Credit Agreement.

 

“Original Guaranty” has the meaning set forth in the recitals to this Guaranty.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

 

(b)           Construction.  Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the part includes the whole, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.” 
The words “hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in
this Guaranty refer to this Guaranty as a whole and not to any particular
provision of this Guaranty.  Section, subsection, clause, schedule, and exhibit
references herein are to this Guaranty unless otherwise specified.  Any
reference in this Guaranty to any agreement, instrument, or document shall
include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein).  The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights.  Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Lender Group or Guarantor, whether under any rule of construction or otherwise. 
On the contrary, this Guaranty has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of Guarantor and Agent.  Any
reference herein to the satisfaction, repayment, or payment in full of the
Guarantied Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to Letters of Credit, providing Letter of Credit Collateralization,
and (b) in the case of obligations with respect to Bank Products (other than
Hedge Obligations), providing Bank Product Collateralization) of all of the
Guarantied Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Guarantied Obligations) under Hedge Agreements provided
by Hedge Providers) other than (i) unasserted contingent indemnification
Guarantied Obligations, (ii) any

 

2

--------------------------------------------------------------------------------


 

Bank Product Obligations (other than Hedge Obligations) that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding without
being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid. Any reference herein to
any Person shall be construed to include such Person’s successors and assigns. 
Any requirement of a writing contained herein or any other Loan Document shall
be satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.  The captions and headings are for
convenience of reference only and shall not affect the construction of this
Guaranty.

 

2.             Guarantied Obligations.  Guarantor hereby irrevocably and
unconditionally guaranties to Agent, for the benefit of the Lender Group and the
Bank Product Providers, as and for its own debt, until the final payment in full
thereof, has been made, (a) the due and punctual payment of the Guarantied
Obligations, when and as the same shall become due and payable, whether at
maturity, pursuant to a mandatory prepayment requirement, by acceleration, or
otherwise; it being the intent of Guarantor that the guaranty set forth herein
shall be a guaranty of payment and not a guaranty of collection; and (b) the
punctual and faithful performance, keeping, observance, and fulfillment by
Borrower of all of the agreements, conditions, covenants, and obligations of
Borrower contained in the Credit Agreement and under each of the other Loan
Documents.

 

3.             Continuing Guaranty.  This Guaranty includes Guarantied
Obligations arising under successive transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guarantied
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part.  To the
maximum extent permitted by law, Guarantor hereby waives any right to revoke
this Guaranty as to future Guarantied Obligations.  If such a revocation is
effective notwithstanding the foregoing waiver, Guarantor acknowledges and
agrees that (a) no such revocation shall be effective until written notice
thereof has been received by Agent, (b) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (c) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of the Lender Group in existence on the
date of such revocation, (d) no payment by Guarantor, Borrower, or from any
other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of Guarantor hereunder, and (e)
any payment by Borrower or from any source other than Guarantor subsequent to
the date of such revocation shall first be applied to that portion of the
Guarantied Obligations as to which the revocation is effective and which are
not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantor hereunder.

 

4.             Performance Under this Guaranty.  In the event that Borrower
fails to make any payment of any Guarantied Obligations, on or prior to the date
such payment is due and payable after expiration of any applicable grace period
thereof, or if Borrower shall fail to perform, keep, observe, or fulfill any
other obligation referred to in clause (b) of Section 2 of this Guaranty in the
manner provided in the Credit Agreement or any other Loan Document after the
expiration of any applicable grace or cure period, Guarantor immediately shall
cause, as applicable, such payment in respect of the Guarantied Obligations to
be made or such obligation to be performed, kept, observed, or fulfilled;
provided, however, that Guarantor shall not be required to perform, keep,
observe, or fulfill any other obligation referred to in clause (b) of Section 2
of this Guaranty if prohibited by law.

 

5.             Primary Obligations.  This Guaranty is a primary and original
obligation of Guarantor, is not merely the creation of a surety relationship,
and is an absolute, unconditional, and continuing guaranty of payment and
performance which shall remain in full force and effect until the Guarantied
Obligations have been satisfied in full and the Commitments have expired or have
been terminated.  Guarantor hereby agrees that it is directly, jointly and
severally with any other guarantor of the Guarantied Obligations, if any, liable
to

 

3

--------------------------------------------------------------------------------


 

Agent, for the benefit of the Lender Group and the Bank Product Providers, that
the obligations of Guarantor hereunder are independent of the obligations of
Borrower or any other guarantor, and that a separate action may be brought
against Guarantor, whether such action is brought against Borrower or any other
guarantor or whether Borrower or any other guarantor is joined in such action. 
Guarantor hereby agrees that its liability hereunder shall be immediate and
shall not be contingent upon the exercise or enforcement by any member of the
Lender Group or any Bank Product Provider of whatever remedies they may have
against Borrower or any other guarantor, or the enforcement of any lien or
realization upon any security by any member of the Lender Group or any Bank
Product Provider.  Guarantor hereby agrees that any release which may be given
by Agent to Borrower or any other guarantor, or with respect to any property or
asset subject to a Lien, shall not release Guarantor.  Guarantor consents and
agrees that no member of the Lender Group nor any Bank Product Provider shall be
under any obligation to marshal any property or assets of Borrower or any other
guarantor in favor of Guarantor, or against or in payment of any or all of the
Guarantied Obligations.

 

6.             Waivers.

 

(a)           To the fullest extent permitted by applicable law, Guarantor
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans,
extensions of credit, or other financial accommodations made or extended under
the Credit Agreement, or the creation or existence of any Guarantied
Obligations; (iii) notice of the amount of the Guarantied Obligations, subject,
however, to Guarantor’s right to make inquiry of Agent to ascertain the amount
of the Guarantied Obligations at any reasonable time; (iv) notice of any adverse
change or other development in the condition (financial or otherwise) of
Borrower or of any other fact that might increase Guarantor’s risk hereunder;
(v) notice of presentment for payment, demand, protest, and notice thereof as to
any instrument among the Loan Documents or the Bank Product Agreements; (vi)
notice of any Default or Event of Default under any of the Loan Documents; and
(vii) all other notices and demands to which Guarantor might otherwise be
entitled, except if such notice or demand is specifically required to be given
to Guarantor under this Guaranty or any other Loan Documents to which Guarantor
is a party.

 

(b)           To the fullest extent permitted by applicable law, Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group or any Bank Product Provider, to institute suit against Borrower or
any other guarantor or to exhaust any rights and remedies which any member of
the Lender Group or any Bank Product Provider, has or may have against Borrower
or any other guarantor.  In this regard, Guarantor agrees that it is bound to
the payment of each and all Guarantied Obligations, whether now existing or
hereafter arising, as fully as if the Guarantied Obligations were directly owing
to Agent, the Lender Group, or the Bank Product Providers, as applicable, by
Guarantor.  To the fullest extent permitted by applicable law, Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been fully and
finally performed and indefeasibly paid in full in cash, to the extent of any
such payment) of Borrower or by reason of the cessation from any cause
whatsoever of the liability of Borrower in respect thereof.

 

(c)           To the fullest extent permitted by applicable law, Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group or
any Bank Product Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which Guarantor may now or at any time hereafter have
against Borrower or any other party liable to any member of the Lender Group or
any Bank Product Provider; (ii) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (iii) any right or defense arising by
reason of any claim or defense based upon an election of remedies by any member
of the Lender Group or any Bank Product Provider including any defense based
upon an impairment or elimination of Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of Guarantor against Borrower or other
guarantors or sureties; (iv) the benefit of any statute of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to Guarantor’s liability
hereunder.

 

4

--------------------------------------------------------------------------------


 

(d)           Until the Guarantied Obligations have been paid in full, (i)
Guarantor hereby postpones and agrees not to exercise any right of subrogation
Guarantor has or may have as against Borrower with respect to the Guarantied
Obligations; (ii) Guarantor hereby postpones and agrees not to exercise any
right to proceed against Borrower or any other Person now or hereafter liable on
account of the Obligations for contribution, indemnity, reimbursement, or any
other similar rights (irrespective of whether direct or indirect, liquidated or
contingent), with respect to the Guarantied Obligations; and (iii) Guarantor
hereby postpones and agrees not to exercise any right it may have to proceed or
to seek recourse against or with respect to any property or asset of Borrower or
any other Person now or hereafter liable on account of the Obligations. 
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
shall not exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and shall not proceed or seek
recourse against or with respect to any property or asset of, Borrower or any
other guarantor (including after payment in full of the Guarantied Obligations)
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Stock of Borrower or such other
guarantor, as applicable, whether pursuant to the Security Agreement or
otherwise.

 

(e)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN
ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER GROUP OR ANY BANK PRODUCT
PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS, HAS
DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST BORROWER
BY THE OPERATION OF APPLICABLE LAW.

 

(f)            Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, Guarantor hereby also agrees to the
following waivers, to the fullest extent permitted by applicable law:

 

(i)         Agent’s right to enforce this Guaranty is absolute and is not
contingent upon the genuineness, validity or enforceability of the Guarantied
Obligations or any of the Loan Documents or Bank Product Agreements.  Guarantor
agrees that Agent’s rights under this Guaranty shall be enforceable even if
Borrower had no liability at the time of execution of the Loan Documents or Bank
Product Agreements or the Guarantied Obligations are unenforceable in whole or
in part, or Borrower ceases to be liable with respect to all or any portion of
the Guarantied Obligations.

 

(ii)        Guarantor agrees that Agent’s rights under the Loan Documents and
the Bank Product Providers’ rights under the Bank Product Agreements will remain
enforceable even if the amount guaranteed hereunder is larger in amount and more
burdensome than that for which Borrower is responsible.  The enforceability of
this Guaranty against Guarantor shall continue until all sums due under the Loan
Documents and Bank Product Agreements have been paid in full and shall not be
limited or affected in any way by any impairment or any diminution or loss of
value of any security or collateral for Borrower’s obligations under the Loan
Documents and the Bank Product Agreements, from whatever cause, the failure of
any security interest in any such security or collateral or any disability or
other defense of Borrower, any other guarantor of Borrower’s obligations under
any other Loan Document or any Bank Product Agreement, any pledgor of collateral
for any person’s obligations to Agent or any other person in connection with the
Loan Documents and the Bank Product Agreements.

 

(iii)       Guarantor waives the right to require Agent to (A) proceed against
Borrower, any guarantor of Borrower’s obligations under any Loan Document or
Bank Product Agreement, any other pledgor of collateral for any person’s
obligations to Agent or any other person in connection with the Guarantied
Obligations, (B) proceed against or exhaust any other security or collateral
Agent may hold, or (C) pursue any other right or remedy for Guarantor’s benefit,
and agrees that Agent may exercise its right under this Guaranty without taking
any action against Borrower, any other guarantor of Borrower’s obligations

 

5

--------------------------------------------------------------------------------


 

under the Loan Documents or the Bank Product Agreements, any pledgor of
collateral for any person’s obligations to Agent or any other person in
connection with the Guarantied Obligations, and without proceeding against or
exhausting any security or collateral Agent holds.

 

(iv)       Guarantor waives, to the fullest extent permitted by applicable law,
(A) any right that Guarantor may have to require Agent to conduct any
Disposition of Collateral in a commercially reasonable manner, and (B) any claim
that it may have in respect of any failure of Agent to conduct such a
Disposition in a commercially reasonable manner, or in respect of any
impairment, however caused, of the value of any Collateral that is the subject
of such Disposition, and hereby releases Agent, the other members of the Lender
Group, and the Bank Product Providers from each and every claim described in
this Section 6(f)(iv).

 

7.             Releases.  Guarantor consents and agrees that, without notice to
or by Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, any member of the Lender Group or any Bank Product Provider may, by
action or inaction, compromise or settle, shorten or extend the Maturity Date or
any other period of duration or the time for the payment of the Obligations, or
discharge the performance of the Obligations, or may refuse to enforce the
Obligations, or otherwise elect not to enforce the Obligations, or may, by
action or inaction, release all or any one or more parties to, any one or more
of the terms and provisions of the Credit Agreement, any of the other Loan
Documents, or the Bank Product Agreements, or may grant other indulgences to
Borrower or any other guarantor in respect thereof, or may amend or modify in
any manner and at any time (or from time to time) any one or more of the
Obligations, the Credit Agreement, any other Loan Document (including any
increase or decrease in the principal amount of any Obligations or the interest,
fees or other amounts that may accrue from time to time in respect thereof), or
any Bank Product Agreement, or may, by action or inaction, release or substitute
the Borrower or any guarantor, if any, of the Guarantied Obligations, or may
enforce, exchange, release, or waive, by action or inaction, any security for
the Guarantied Obligations or any other guaranty of the Guarantied Obligations,
or any portion thereof.

 

8.             No Election.  Agent, on behalf of the Lender Group and the Bank
Product Providers, shall have the right to seek recourse against Guarantor to
the fullest extent provided for herein and no election by Agent, on behalf of
any member of the Lender Group or any Bank Product Provider, to proceed in one
form of action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of Agent’s, on behalf of the Lender Group’s or any Bank
Product Provider’s, right to proceed in any other form of action or proceeding
or against other parties unless Agent, on behalf of the Lender Group or the Bank
Product Providers, has expressly waived such right in writing.  Specifically,
but without limiting the generality of the foregoing, no action or proceeding by
Agent, on behalf of the Lender Group or the Bank Product Providers, under any
document or instrument evidencing the Guarantied Obligations shall serve to
diminish the liability of Guarantor under this Guaranty except to the extent
that the Lender Group and the Bank Product Providers finally and unconditionally
shall have realized indefeasible payment in full of the Guarantied Obligations
by such action or proceeding.

 

9.             Revival and Reinstatement.  If the incurrence or payment of the
Guarantied Obligations or the obligations of Guarantor under this Guaranty by
Guarantor or the transfer by Guarantor to Agent of any property of Guarantor
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Guarantor automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.

 

6

--------------------------------------------------------------------------------


 

10.           Financial Condition of Borrower.  Guarantor represents and
warrants to the Lender Group and the Bank Product Providers that it is currently
informed of the condition (financial and otherwise) of Borrower and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Guarantied Obligations.  Guarantor further represents and
warrants to the Lender Group and the Bank Product Providers that it has read and
understands the terms and conditions of the Credit Agreement and each other Loan
Document.  Guarantor hereby covenants that it will continue to keep itself
informed of Borrower’s condition (financial and otherwise), the condition
(financial and otherwise) of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Guarantied Obligations.

 

11.           Payments; Application.  All payments to be made hereunder by
Guarantor shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.

 

12.           Attorneys Fees and Costs.  Guarantor agrees to pay, on demand, all
reasonable attorneys fees and all other reasonable costs and expenses which may
be incurred by Agent or the Lender Group in connection with the enforcement of
this Guaranty or in any way arising out of, or consequential to, the protection,
assertion, or enforcement of the Guarantied Obligations (or any security
therefor), or any rights or remedies related to the foregoing, irrespective of
whether suit is brought.

 

13.           Notices.  All notices and other communications hereunder to Agent
shall be in writing and shall be mailed, sent, or delivered in accordance
Section 11 of the Credit Agreement.  All notices and other communications
hereunder to Guarantor shall be in writing and shall be mailed, sent, or
delivered in care of Borrower in accordance with Section 11 of the Credit
Agreement.

 

14.           Cumulative Remedies.  No remedy under this Guaranty, under the
Credit Agreement, any other Loan Document, or any Bank Product Agreement is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given under this
Guaranty, under the Credit Agreement, any other Loan Document, or any Bank
Product Agreement, and those provided by law.  No delay or omission by the
Lender Group or any Bank Product Provider, or Agent on behalf thereof, to
exercise any right under this Guaranty shall impair any such right nor be
construed to be a waiver thereof.  No failure on the part of any member of the
Lender Group or any Bank Product Provider, or Agent on behalf thereof, to
exercise, and no delay in exercising, any right under this Guaranty shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right under this Guaranty preclude any other or further exercise thereof or the
exercise of any other right.

 

15.           Severability of Provisions.  Each provision of this Guaranty shall
be severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.

 

16.           Entire Agreement; Amendments.  This Guaranty constitutes the
entire agreement between Guarantor and the Lender Group pertaining to the
subject matter contained herein.  Except for modifications made pursuant to the
execution and delivery of a joinder and supplement in accordance with Section 21
hereof, this Guaranty may not be altered, amended, or modified, nor may any
provision hereof be waived or noncompliance therewith consented to, except by
means of a writing executed by Guarantor and Agent, on behalf of the Lender
Group.  Any such alteration, amendment, modification, waiver, or consent shall
be effective only to the extent specified therein and for the specific purpose
for which given.  No course of dealing and no delay or waiver of any right or
default under this Guaranty shall be deemed a waiver of any other, similar or
dissimilar, right or default or otherwise prejudice the rights and remedies
hereunder.

 

17.           Successors and Assigns.  This Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of the Lender Group and the Bank Product Providers;
provided, however, except in connection with a Permitted Merger, Guarantor shall
not

 

7

--------------------------------------------------------------------------------


 

assign this Guaranty or delegate any of its duties hereunder without Agent’s
prior written consent and any unconsented to assignment shall be absolutely null
and void.  In the event of any assignment, participation, or other transfer of
rights by the Lender Group or the Bank Product Providers, the rights and
benefits herein conferred upon the Lender Group and the Bank Product Providers
shall automatically extend to and be vested in such assignee or other
transferee.

 

18.           No Third Party Beneficiary.  This Guaranty is solely for the
benefit of each member of the Lender Group, each Bank Product Provider, and each
of their successors and assigns and may not be relied on by any other Person.

 

19.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  GUARANTOR AND AGENT WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 19.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND GUARANTOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  GUARANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. 
EACH GUARANTOR HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

8

--------------------------------------------------------------------------------


 

20.           Counterparts; Electronic Execution.  This Guaranty may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Guaranty.  Delivery of an executed counterpart of this Guaranty by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Guaranty.  Any party
delivering an executed counterpart of this Guaranty by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Guaranty but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Guaranty.

 

21.           New Subsidiaries.  Guarantor shall cause any Subsidiary (whether
by acquisition or formation) of any Loan Party that is required pursuant to
Section 5.11 of the Credit Agreement to execute a joinder to this Guaranty by
such date as is required thereunder to execute and deliver to Agent a joinder to
this Guaranty in form and substance reasonably satisfactory to Agent.  Upon the
execution and delivery of such a joinder by any such Subsidiary, such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein.  The execution and delivery of any
agreement or instrument adding an additional Guarantor as a party to this
Guaranty shall not require the consent of Guarantor hereunder.  The rights and
obligations of Guarantor hereunder shall remain in full force and effect, and
shall be joint and several with each new Guarantor, as though such new Guarantor
had originally been named as a Guarantor hereunder on the date of this Guaranty.

 

22.           Agreement to be Bound.  Guarantor hereby agrees to be bound by
each and all of the terms and provisions of the Credit Agreement applicable to
Guarantor.  Without limiting the generality of the foregoing, by its execution
and delivery of this Guaranty, Guarantor hereby:  (a) makes to the Lender Group
each of the representations and warranties set forth in the Credit Agreement
applicable to Guarantor fully as though Guarantor were a party thereto, and such
representations and warranties are incorporated herein by this reference,
mutatis mutandis; and (b) agrees and covenants (i) to do each of the things set
forth in the Credit Agreement that Borrower agrees and covenants to cause
Guarantor to do, and (ii) to not do each of the things set forth in the Credit
Agreement that Borrower agrees and covenants to cause Guarantor not to do, in
each case, fully as though Guarantor was a party thereto, and such agreements
and covenants are incorporated herein by this reference, mutatis mutandis.

 

23.           Effect of Amendment and Restatement.  Upon the effectiveness
hereof, this Guaranty amends and restates in its entirety as of the Closing Date
the Original Guaranty.  The execution and delivery of this Guaranty and the
consummation of the transactions contemplated hereby are not intended by the
parties to be, and shall not constitute, a novation or an accord and
satisfaction of the Guarantied Obligations or any other obligations owing to
Agent and the Lenders under the Original Guaranty or any other Loan Document.

 

24.           Acknowledgment of Prior Obligations and Continuation Thereof. 
Guarantor (a) consents to the amendment and restatement of the Original Guaranty
by this Guaranty, (b) acknowledges and agrees that (i) its Guarantied
Obligations (as defined in the Original Guaranty) owing to Agent and the
Lenders, and (ii) the prior grant or grants of security interests in favor of
any of Agent or the Lender Group or the Bank Product Providers in its properties
and assets, under each “Loan Document” as defined in the Original Credit
Agreement (the “Original Loan Documents”), and each Loan Document to which it is
a party shall be in respect of its Guarantied Obligations under this Guaranty
and the other Loan Documents; (c) reaffirms (i) all of its Guarantied
Obligations (as defined in the Original Guaranty) owing to Agent and Lenders,
and (ii) all prior or concurrent grants of security interests in favor of any of
Agent or the Lender Group or the Bank Product Providers under each Original Loan
Document and each Loan Document; and (d) agrees that, except as expressly
amended hereby or unless being amended and restated concurrently herewith, each
of the Original Loan Documents to which it is a party is and shall remain in
full force and effect.  Although Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to the same, it understands that
Agent and the Lenders shall have no obligation to inform it of such matters in
the future or to seek its

 

9

--------------------------------------------------------------------------------


 

acknowledgment or agreement to future amendments or modifications except as
expressly required by the Loan Documents, and nothing herein shall create such a
duty.

 

25.           No Novation.  This Guaranty does not extinguish the obligations
for the payment of money outstanding under the Original Guaranty or discharge or
release the obligations or the liens or priority of any mortgage, pledge,
security agreement or any other security therefor.  Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Original Guaranty, the other Original Loan Documents or instruments
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments or agreements executed concurrently herewith. 
Nothing expressed or implied in this Guaranty shall be construed as a release or
other discharge of Guarantor from any of its obligations or liabilities under
the Original Guaranty or any of the security agreements, pledge agreements,
mortgages, guaranties or other Loan Documents executed in connection therewith. 
Guarantor hereby (a) confirms and agrees that each Original Loan Document to
which it is a party that is not being amended and restated concurrently herewith
is, and shall continue to be, in full force and effect and is hereby reaffirmed,
ratified and confirmed in all respects except that on and after the Closing
Date, all references in any such Original Loan Document to “the Guaranty,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Original Guaranty shall mean the Original Guaranty as amended and restated by
this Guaranty; and (b) confirms and agrees that to the extent that any such
Original Loan Document purports to assign or pledge to any of Agent or the
Lender Group or the Bank Product Providers or to grant to any of Agent or Lender
Group or the Bank Product Providers a security interest in or lien on, any
collateral as security for the obligations of such Guarantor or any other Loan
Party, as the case may be, from time to time existing in respect of the Original
Guaranty or any Original Loan Document, such pledge or assignment or grant of
the security interest or lien is hereby ratified and confirmed in all respects
with respect to this Guaranty and the Loan Documents.

 

[Signature page to follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

 

GUARANTOR:

 

 

HAWAIIAN HOLDINGS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Peter R. Ingram

 

Name:

Peter R. Ingram

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTY]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED AS OF

THE DATE FIRST WRITTEN ABOVE:

 

 

AGENT:

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation

 

 

 

 

 

 

 

By:

/s/ Amelie Yehros

 

 

Name:

Amelie Yehros

 

Title:

SVP

 

[SIGNATURE PAGE TO AMENDED AND RESTATED GUARANTY]

 

--------------------------------------------------------------------------------
